IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


APARTMENT ASSOCIATION OF                      :   No. 144 WAL 2020
METROPOLITAN PITTSBURGH, INC.                 :
                                              :
                    Respondent                :   Petition for Allowance of Appeal
                                              :   from the Order of the
                                              :   Commonwealth Court
              v.                              :
                                              :
                                              :
THE CITY OF PITTSBURGH,                       :
                                              :
                    Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 4th day of November, 2020, the Petition for Allowance of Appeal

is GRANTED. The issues, as stated by Petitioner, are:


      (1)    Did the Commonwealth Court err where it failed to follow the
             dictates of this Honorable Court in Pennsylvania Rest. &
             Lodging Ass’n v. City of Pittsburgh, 211 A.3d 810 (Pa. 2019),
             and rather than analyzing whether the Second Class City
             Code and the Pennsylvania Human Relations Act satisfy the
             “expressly provided by statute” exception to the Business
             Exclusion (i.e. whether relevant statutory authority has a
             nexus to the core functions of the Nondiscrimination
             Ordinance) as Pa. Restaurant requires, the Commonwealth
             Court instead focused its analysis on the perceived weight of
             the burdens that the Nondiscrimination Ordinance might
             impose on landlords?

      (2)    Does the Commonwealth Court’s [r]emand [d]ecision
             invalidating the Nondiscrimination Ordinance improperly
             narrow Home Rule authority, providing non-Home Rule
             municipalities with greater authority to enact anti-
             discrimination legislation than Home Rule municipalities, all
             contrary to the clear intent of the Home Rule Law?


The Request to Participate as Amici Curiae in Support of the City of Pittsburgh’s Petition

for Allowance of Appeal, and the Request for Leave to File Reply to Respondent’s Answer

in Opposition to Request to Participate as Amici Curiae in Support of the City of

Pittsburgh’s Petition for Allowance of Appeal, are DENIED as moot.




                                  [144 WAL 2020] - 2